Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 12/02/2020. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-20 are allowed.

Reasons for Allowance
Claims 1, 12 and 20  are allowable, because the closest arts, Breau et al. (hereinafter referred to Breau) (U.S. Patent.  No. 8825856B1), Sharpe et al. (hereinafter referred to as Sharpe) (U.S. Pub. No. 2013/0339407 A1), and Leggette et al. (hereinafter referred to Leggette) (U. S. Pub. No. 2010/0269008A1) fail to disclose or render the elements or limitations in independent claims 1, 12 and 20 obvious, including, optimizing bandwidth usage within a local network, comprising: identifying one or more distinct requests to access particular digital file, the file is composed of multiple data blocks that are independently stored in multiple remote storage nodes; generating per remote storage node thresholds for portion of remote storage nodes, wherein particular storage node selected is associated with particular per-remote storage node threshold that is different from other remote storage node thresholds; querying a remote directory server for the particular digital file when distinct requests exceeds the particular per remote storage node threshold for the  particular remote storage node; receiving, addresses to the multiple data blocks stored within the multiple remote storage nodes; identifying a set of slower storage nodes that are associated with slower connection speed relative to the other remote storage nodes; requesting from set of slower storage nodes, the particular set of data blocks; decoding the particular digital file from the data blocks using parity information associated with the data blocks; storing the set of data blocks within local memory; and communicating the local-area network address to the remote directory server.

Breau, Sharpe and Leggette only teach methods and systems for limiting bandwidth consumption in a network by presenting browser presentable resources during the course of accessing the base URL and optimized URL; the techniques that facilitate of avoiding client timeouts in a distributed file system; and a computer system retrieves securely stored encrypted and encoded data from a dispersed data storage system.
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Bhatia et al. (U.S. Patent No. 6118768) teaches apparatus and methods for use for inter-connecting multiple network devices.  Sharpe et al. (U. S. Pub. No. 2013/0339407A1) teaches techniques that facilitate avoiding client timeouts in a distributed file system. Mendez (U. S. Patent No. 8260796B2) teaches system and method for merging remote and local data in a single user interface. Patel et al. (U. S. Patent No. 7685126B2) teaches system and methods for providing a distributed file system utilizing metadata to track information about data stored throughout the system.
Dependent claims 2-11 and 13-19 depend on now allowed independent claims 1 and 12, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on January 12, 2017. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
03/24/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454